By the Court:
Section 660 of the Civil Code defines what structure shall be deemed to be affixed to the freehold, and the findings show that under that section the engine and boilers were annexed to the land in the sense of that section. Being so annexed, they passed to Warren, the grantee of the United States, when he acquired the title. (Collins v. Bartlett, 44 Cal. 371; Pennybecker v. McDougall, 48 Cal. 160.) The defendant, holding under Warren, succeeded to his rights, and is, therefore, entitled to the engine and boilers. But the machinery which had been detached, and which together (with the tools, had been stored in the cook-house, before Warren’s right accrued, were personal property, to which he acquired no title under the grant from the United States. Under the findings, the plaintiff was entitled to judgment *597for the personal property stored in the cook-house, and the defendant should have had judgment for the remainder.
Judgment reversed and cause remanded with an order to the court below to modify its judgment in accordance with this opinion.
Remittitur forthwith.